Title: Thomas Jefferson to John Laval, 5 July 1819
From: Jefferson, Thomas
To: Laval, John


          
            Sir
            Monticello July 5. 19.
          
          Your favor of June 24. is recieved, and so also the package of books first sent, & Sanxay by mail. Grimm will be here also in time. the balance of 4.50 in my favor when mr Dufief went away, agrees with my own memorandums: and the balance of 63.D. now in his favor will be attended to. it will experience a short delay however. the crisis of the times is not unfelt by the farmer. the embarrasments of the merchants withdrawing them from the purchase of his produce occasions with him also a temporary suspension of reciept, & consequently of paiment. for I call it a suspension of purchase when the barrel of flour netts at market to it’s producer but 3:94 D as lately in my own case. this disposes me to hold up awhile what more I have on hand, to see if a better price will not be given. but the experiment shall be short and the remittance of the balance little delayed. I salute you with esteem and respect.
          
            Th: Jefferson
          
        